AO 245B (CASD Rev. 1119) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT Co                                              MAR 2 2 2019

              UNITED STATES OF AMERICA
                                    V.                               (For Offenses Committed BftLor-~et'4~<emk:..J.,..J..SUrI!l:.!:P~uu.:TY!..J
        RODRIGO ANTONIO GARCIA-VERA (1)
                                                                        Case Number:         3:19-CR-00749-GPC

                                                                     Christian M. Ham
                                                                     Defendant's Attorney
USMNumber                           83306-298
o
THE DEFENDANT:
   pleaded guilty to count(s)            1 of the Information

o     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section I Nature of Offense                                                                                        Count
18:1546(A) - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony)                                            I




    The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
      The defendant has been found not guilty on count(s)

      Count(s)                                                  is         dismissed on the motion of the United States.
                 ----------------------------
IZI   Assessment: $100.00 0- Waived


      JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI   Fine waived               0 Forfeiture pursuant to order filed                                                , included herein.
       IT IS ORDERED that the defendant must notifY the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notifY the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     March 22. 2019

                                                                     Date o~:e::2(?
                                                                     HON. GONZALO P. CURIEL
                                                                     UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                RODRIGO ANTONIO GARCIA-VERA (I)                                          Judgment - Page 2 of 2
CASE NUMBER:              3: 19-CR-00749-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody ofthe Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served as to count I




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b). 

 D     The court makes the following recommendations to the Bureau of Prisons: 





       The defendant is remanded to the custody of the United States Marshal.

       The defendant must surrender to the United States Marshal for this district: 

       D at _ _ _ _ _ _ _ _ _ A.M.
                      on
       o     as notified by the United States Marshal.
                                                                  -----------------------------------
       The defendant must surrender for service of sentence at the institution designated by the Bureau of 

       Prisons: 

       o     on or before 

       D     as notified by the United States Marshal. 

       o     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on   _________________________ to _____________________________

 at      _____             ~_ _ _ _ _     , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL 




                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                 3: 19-CR-00749-GPC
